Citation Nr: 0004733	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 25, 1988, for 
a grant of a 100 percent evaluation for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Philadelphia, Pennsylvania.  This case was 
previously before the Board in April 1998, at which time it 
was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's claim for an increased evaluation for 
arteriosclerotic heart disease was received on April 25, 
1988.

3.  The veteran was not demonstrated to have had 
arteriosclerotic heart disease symptomatology consistent with 
the assignment of a disability rating in excess of 30 percent 
prior to April 25, 1988.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 25, 
1988, for the assignment of a 100 percent schedular 
evaluation for service-connected arteriosclerotic heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Codes 7005, 7015 (effective prior to January 12, 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note a one-month history of pain 
radiating from the upper substernal area to the back in 
September 1963.  The record notes that the veteran gained 
approximately 50 pounds since entering service.  Blood 
pressure was 140/110.  A physical examination of the heart 
and chest was normal.  The veteran was instructed on weight 
loss.

A February 1965 record notes blood pressure of 140/105.  
Elevated blood pressure reading were noted throughout the 
remainder of service.

The veteran complained of pain in the interscapular area in 
October 1964.  Muscle spasm was noted on physical 
examination.

A January 1965 record notes complaints of pain in the 
interscapular area, and dizziness.  Blood pressure was 
140/105.  An examination of the heart was negative.

The veteran sought treatment for sustained hypertension in 
November 1966.  No symptoms of congestive heart failure were 
noted on physical examination.  Exogenous obesity and 
essential hypertension were diagnosed. 

In March 1968, the veteran was found to be medically 
qualified for duty with permanent assignment limitations due 
to essential hypertension and diabetes millitus.  He was 
restricted from assignment to units requiring continued 
consumption of combat rations, or units isolated to areas 
where definitive medical care was not available.  These 
restrictions were continued in May 1968, and September 1968.

The September 1968 separation examination report notes a 
normal clinical evaluation of the heart.  Blood pressure was 
140/90.  The pertinent diagnosis was essential hypertension 
without funduscopic or cardiovascular changes.

The veteran filed a claim of entitlement to service 
connection for hypertension in October 1968.

A March 1969 VA examination report notes a strong heart beat, 
with regular repetition, and no murmurs.  There was no 
evidence of congestive heart failure, and the peripheral 
vessels were noted to be unremarkable.  Sitting blood 
pressure was 126/100, recumbent blood pressure was 130/100, 
and standing blood pressure was 120/100.  An X-ray of the 
chest showed a normal heart.  Vascular hypertension was 
diagnosed.

Based on this evidence, a May 1969 rating decision granted 
service connection for hypertension, and a 10 percent 
evaluation was assigned.  

A March 1972 VA examination report notes complaints of 
exertional dyspnea, intermittent, sharp pain in the left 
upper anterior thorax at rest, frequent palpitation, periodic 
dizziness, easy fatigue, and occasional nervousness.  A 
physical examination of the cardiovascular system revealed a 
regular heart rhythm, no heart murmurs, and no signs of 
congestive heart failure.  The examiner noted that the 
peripheral arteries did not feel sclerotic.  Sitting blood 
pressure was 140/110, 150/105, and 140/105.  While an X-ray 
of the chest showed a normal heart, an EKG revealed a 
myocardial abnormality.  The pertinent diagnoses were 
vascular hypertension, and heart disease, probably 
arteriosclerotic heart disease, class II-B.

In May 1972, the RO granted a 30 percent evaluation for 
arteriosclerotic heart disease with hypertension.  An April 
1978 rating decision continued this 30 percent evaluation.

VA outpatient records show treatment for various complaints, 
including dyspnea, from March 1981 to February 1982.  In 
December 1981, the veteran reported experiencing dyspnea on 
climbing one flight of stairs, lifting weight, or with 
emotional excitement.  A physical examination of the heart 
was normal.  A January 1982 record notes a history of dyspnea 
on exertion over the previous month.  Physical examination of 
the heart was essentially normal.  Dyspnea of unknown 
etiology was diagnosed.  A February 1982 record indicates 
that the veteran continued to experience dyspnea.  These 
records contain repeated normal findings with respect to the 
heart and none of the medical providers indicated there had 
been any increase in heart disability.  The examiners did 
comment on other factors to account for dyspnea.

The veteran was admitted to a private hospital in July 1987, 
with complaints of left shoulder, arm, and neck pain, 
diaphoresis and dizziness.  The diagnosis on admission was to 
rule out myocardial infarction.  The veteran gave a history 
of exercising every morning on an exercise bike, and 
indicated that his endurance had improved over the previous 
few months.  A physical examination of the heart revealed a 
pronounced point of maximal impulse at the midcostal line on 
the left at the fourth and fifth rib interspace.  A work-up 
included serial electrocardiograms (ECGs), which remained 
unchanged.  Cardiac enzymes were noted to be normal.  A 
modified stress test revealed no changes of ischemia.  The 
discharge diagnoses included coronary artery disease with 
unstable angina.  The veteran was instructed to be ambulatory 
at home, and cardiac catheterization was to be considered.

The veteran was hospitalized at a private facility the 
following month with neurovascular symptoms.  On admission, 
he gave a five-day history of diplopia, and a 48-hour history 
of progressive left-sided weakness.  Following a work-up, it 
was concluded that the veteran's left hemiparesis and 
diplopia were due to a brainstem cerebrovascular accident 
(CVA).  Regarding the heart, the diagnosis was "history of 
atypical chest pain," and probable CAD.  

The veteran filed a claim of entitlement to an increased 
evaluation for his service-connected arteriosclerotic heart 
disease with hypertension on April 25, 1988.  A November 1988 
rating decision continued the 30 percent evaluation of the 
disorder.

The veteran complained of effort dyspnea and atypical chest 
pains on VA examination in March 1989.  Physical examination 
of the cardiovascular system was normal.  Sitting blood 
pressure was 160/105.  The pertinent diagnoses were high 
blood pressure, and heart disease, hypertensive and 
arteriosclerotic status III.  The examiner noted that while 
the veteran's arteriosclerotic heart disease was status III 
by history, he was able to exercise on a stationary bicycle 
at a slow pace without difficulty.  The examiner's reference 
to "status  III" is apparently in reference to the New York 
Heart Association's functional class III.

Consequently, an August 1989 rating decision continued the 30 
percent evaluation of the veteran's service-connected 
arteriosclerotic heart disease with hypertension.  The 
veteran personally filed a notice of disagreement (NOD) with 
this evaluation in October 1989, and personally filed a 
substantive appeal (Form 9) in March 1990.  In the Form 9, 
the veteran reported that he lost his job as a property 
manager due to a "decline in production" subsequent to his 
period of hospitalization.  He explained that "[t]aking the 
new heart medication increased [his] fear of investing the 
time required to get the job done."  The veteran related 
that his most recent employment was terminated in March 1990, 
because he was physically unable to carry a box.

An April 1990 report from Dr. K. notes that the veteran 
experienced back pains and abdominal bloating over the 
previous four months.  He reported that while a CT scan 
revealed a large, dilated stomach, and upper GI was normal.  
The physician opined that this "bloating/gastroparesis might 
be playing a role in [the veteran's] sensations of exertional 
dyspnea."

The RO granted entitlement to a total disability evaluation 
based on individual unemployability in May 1990.  In August 
1990 correspondence, the veteran's representative reported 
that because entitlement to a total disability evaluation 
based on individual unemployability was established by the 
May 1990 rating action, the veteran wished to withdraw his 
substantive appeal for an increased evaluation for his 
service-connected heart disorder.  Consequently, the RO 
considered this correspondence from the veteran's 
representative a withdrawal of his March 1990 substantive 
appeal.

The veteran sought an increased rating for his service-
connected arteriosclerotic heart disease with hypertension, 
evaluated as 30 percent disabling, in correspondence received 
by the VA Ambulatory Care Center on January 30, 1992.  
Consequently, the veteran's claim was forwarded to the RO on 
February 5, 1992.  

A March 1992 VA examination report notes a physical 
examination of the cardiovascular system was normal, except 
for impalpable popliteal and pedal pulses.  Sitting blood 
pressure was 120/80.  Coronary artery disease, status III, 
was diagnosed.

On VA examination in November 1992, the veteran complained of 
shortness of breath, and sharp, central chest pain on 
exertion, such as walking more than one block.  He veteran 
had three-pillow orthopnea.  Sitting blood pressure was 
160/100, recumbent blood pressure was 142/99, and standing 
blood pressure was 152/94.

Based on the November 1992 VA examination, an April 1993 
rating decision granted a 60 percent evaluation for the 
veteran's service-connected heart disorder, effective 
February 5, 1992.  

A May 1993 report from Dr. B. notes that he treated the 
veteran over the previous two years.  He reported that a 
January 1993 cardiac catheterization revealed coronary artery 
disease with significantly decreased left ventricular 
function, and evidence of both diastolic dysfunction and 
pulmonary hypertension.  The physician explained that while 
the exact date of onset of the veteran's heart disorder was 
unknown, it was likely that it existed for "at least several 
years."  He concluded that because there was no surgical 
option available, and the veteran's multiple medications 
could not return him to a baseline level of activity, he 
would remain "significantly disabled."

In correspondence dated the following month, Dr. K. reported 
that he treated the veteran for "significant dyspnea" on 
October 27, 1990, and subsequently found that this symptom 
was caused by "coronary artery disease/congestive heart 
failure."  Based on the history provided by the veteran, he 
opined that the disorder was likely present "a number of 
years before the formal diagnosis was made."
 
A June 1993 rating decision continued the 60 percent 
evaluation of the veteran's service-connected heart disorder.  
The veteran filed a NOD with the February 5, 1992, effective 
date in June 1993, and submitted a Form 9 later that month.  
In the Form 9, the veteran reported that shortness of breath 
was one manifestation of his service-connected heart 
disorder, and indicated that he first informed the VA of 
these complaints in December 1981.  Therefore, he maintained, 
a December 1981 effective date was warranted.  The Board 
notes that no action was taken by the RO on this appeal.

In November 1993 correspondence, the veteran again sought an 
earlier effective date for the 60 percent evaluation of the 
service-connected arteriosclerotic heart disease, and an 
increased evaluation for the disorder.  

An October 1994 VA examination report notes complaints of 
shortness of breath, difficulty sleeping at night due to 
fluid buildup, and lightheadedness after reading or with any 
extended concentration.  Sitting blood pressure was 140/80.  
A physical examination of the hear was normal.  
Arteriosclerotic heart disease, status III, was diagnosed.

A December 1994 echocardiography report notes a dilated left 
ventricle with left ventricular hypertrophy and moderately 
decreased function, focal wall abnormalities, mild to 
moderate mitral regurgitation, and a dilated right ventricle 
with mild to moderate tricuspid regurgitation and pulmonary 
hypertension.

A February 1995 rating decision continued both the 60 percent 
evaluation of the veteran's service-connected 
arteriosclerotic heart disease, and the February 5, 1992 
effective date.

The veteran again sought an earlier effective date for the 60 
percent evaluation of the service-connected heart disorder, 
and an increased evaluation for the disorder in March 1995 
correspondence.  In support of his claim, he submitted 
private medical reports dated in February 1995, and March 
1995.  A February 1995 report from Dr. B. relates that the 
veteran experienced significant chronic congestive heart 
failure as a result of his cardiomyopathy.  He further stated 
that the veteran experienced angina with minimal exertion, 
and shortness of breath when he walked less than a block.  In 
correspondence dated the following month, Dr. K. reported 
that the veteran experienced chronic dyspnea, and was 
"unable to ambulate enough to do anything but the most 
sedentary work."  He opined that the veteran's intermittent 
rales and leg swelling were suggestive of chronic congestive 
heart failure.

Based on this evidence, a November 1995 rating decision 
granted a 100 percent evaluation for the veteran's service-
connected arteriosclerotic heart disease, effective November 
11, 1993.  The veteran filed a NOD with this effective date 
in January 1996, and submitted a Form 9 the following month.

An April 1996 private hospital report indicates that the 
veteran was admitted with complaints of left-sided, mid 
sternal chest pain.  He underwent a single vessel 
percutaneous transluminal coronary angioplasty, a combined 
right and left cardiac catheterization, and a coronary 
arteriography.

During the May 1996 personal hearing, the veteran testified 
that he started experiencing shortness of breath in December 
1981, and received treatment at the VA Ambulatory Care Center 
from December 1981 to February 1982.  Transcript (T.) at 1-2.  
He related that he was referred to a psychiatrist for 
treatment, but stopped scheduling appointments because he 
knew his symptoms were not psychosomatic.  T. at 2.  The 
veteran testified that he stopped working in 1990, due to his 
service-connected heart disorder.  T. at 3.  He reported that 
private physicians diagnosed cardiomyopathy in September 
1991, and he was told that his heart disorder had its onset 
many years earlier.  T. at 3. 

An August 1996 hearing officer's decision granted an 
effective date of January 30, 1992, for the 100 percent 
evaluation of the veteran's service-connected 
arteriosclerotic heart disease.  The hearing officer treated 
the action of the representative in August 1990 as an 
effective withdrawal of the then pending appeal for an 
increased rating.  He granted an effective date from January 
1992, essentially on the basis that it was the date of the 
application to reopen the claim for increase following a 
prior final denial.  

During the March 1998 Central Office hearing, the veteran 
testified that while he received treatment for shortness of 
breath from a VA medical facility in 1981, he did not know 
that this symptomatology was related to his service-connected 
heart disorder at that time.  T. at 3 and 5-6.  He maintained 
that a December 1981 effective date is warranted for the 100 
percent evaluation of his service-connected arteriosclerotic 
heart disease with hypertension, because the VA medical 
facility did not properly diagnose his disorder in 1981.  T. 
at 8.  The veteran reported that he received vocational 
rehabilitation in 1984, and his representative requested that 
the Board obtain copies of these records prior to rendering a 
decision on the veteran's appeal.  T. at 4 and 12.  The 
veteran submitted several affidavits and medical reports in 
support of his claim.  

An affidavit from the veteran's wife indicates that the 
veteran's health began to deteriorate in 1981.  She stated 
that while her husband sought treatment from VA physicians on 
numerous occasions, they were unable to ascertain the 
etiology of his complaints.  She reported that her husband's 
heart disorder was properly diagnosed by private physicians 
in September 1991, and indicated that he currently used 
oxygen 24 hours per day.  

An affidavit from A.W., one of the veteran's friends, notes 
that he and the veteran were once season ticket holders for 
Philadelphia Eagles football games.  He reported that the 
veteran experienced labored breathing while climbing stairs 
at these football games.  He related that after 24 years as a 
season ticket holder, the veteran had to give up his tickets 
due to his poor physical condition.

An Affidavit from J.R. states that he and the veteran bought 
season tickets for Philadelphia Eagles football games in the 
late 1960s.  During the early 1980s, the veteran reportedly 
"began to labor" while climbing the long ramps on the way 
to his seat at the games.  In 1991, the veteran was 
reportedly no longer physically able to attend these football 
games.

An affidavit from the veteran's sister-in-law reports that 
she noticed that he was "breathing heavily and laboring" 
during a walk in December 1981.

A March 1998 report from Dr. B. notes that the veteran's 
chronic dyspnea had been present "for years," and existed 
prior to his treatment of the veteran seven years earlier.

A report from Dr. K., dated later that month, indicates that 
the veteran's chronic congestive heart failure was cause by 
severe, chronic coronary artery disease.  The physician 
reported that he began treating the veteran in 1990, and 
opined that his congestive heart failure had its onset "a 
number of years before the formal diagnosis was made in 
1990."

In April 1998, the Board determined that the March 1990 
substantive appeal was not effectively withdrawn, and 
remanded the case for further development.  In particular, 
the Board directed the RO to obtain the veteran's VA 
vocational rehabilitation records, and readjudicate his 
earlier effective date claim in light of the Board's 
determination.

Pursuant to the April 1998 remand, the RO obtained the 
veteran's VA vocational rehabilitation folder.  These records 
reveal that the veteran began pursuing his Associate in 
Business Administration degree in September 1983, and was 
awarded the degree in December 1985.  The veteran reapplied 
for vocational rehabilitation benefits in October 1990.  In 
an October 1990 personal information report, the veteran 
noted that he was employed as a property manager from 1986 to 
1990, but resigned his position due to physical disability.  
A report from the veteran's counseling psychologist, dated 
later that month, indicates that the veteran was riding a 
stationary bike 20 minutes per day, and had lost 
approximately 32 pounds.

Consequently, a September 1998 rating decision granted an 
effective date of April 25, 1988, for the 100 percent 
evaluation of the veteran's service-connected 
arteriosclerotic heart disease.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date for a grant of a 100 
percent evaluation for arteriosclerotic heart disease is 
plausible, and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
as well as 38 C.F.R. § 3.400(o).  These legal criteria 
provide that, in general, the effective date of an award of 
increased compensation is the date of the receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  The effective 
date of an award of increased compensation can be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and VA General Counsel 
have interpreted the laws and regulations pertaining to the 
effective date of an increase.  If an increase in disability 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If an increase in disability occurred more 
than one year prior to the claim, the increase is effective 
as of the date of claim.  If the increase occurred after the 
date of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides that (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim. The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized; but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  (Emphasis 
added.)  38 C.F.R. § 3.157(b).

In this case, the RO denied entitlement to an increased 
rating for arteriosclerotic heart disease in various 
unappealed rating decisions, the last of which was in April 
1978.  Since the April 1978 rating action was not appealed, a 
claim prior to that date could not serve as the basis for an 
increased evaluation.  Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application.")  See Lalonde v. West, 12 Vet. App. 
377 (1999) (a claim filed prior to a final denial cannot 
serve as the basis for an earlier effective date).  

The Board has reviewed the VA treatment records from 1981 and 
1982 to determine whether they could constitute an informal 
claim for an increased rating.  Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  Since these records do not identify the 
treatment as related to a heart disability (indeed the heart 
was reported as normal), and no claim for an increased rating 
for a heart disability was received within one year, they can 
not be construed as an informal claim for an increased 
disability rating for the service connected heart disability.  
38 C.F.R. § 3.157(b).  Moreover, even if the records could be 
deemed to relate to examination for heart disability, the 
entries overwhelmingly show no significant symptoms related 
to a heart disability and certainly nothing suggestive of 
manifestations warranting a rating greater than that 
assigned.  Accordingly, in view of the framework created by 
the governing law and regulation, the determinative question 
in this case is whether the veteran's service-connected 
arteriosclerotic heart disease warranted a rating in excess 
of 30 percent within the one year prior to April 25, 1988, 
the date the formal claim for an increased evaluation was 
received.  

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed. Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  See Bethea v. Derwinski, 2 Vet. App. 252 
(1992).  Nothing argued or decided in Haywood facially 
challenges the analysis in Rhodan as to the retroactive 
applicability of the change in the rating criteria.  
Therefore, in this case the Board finds that only the rating 
criteria in effect prior to January 12, 1998, are applicable. 

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease after six months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
when more than light manual labor is not feasible.  A 100 
percent evaluation is warranted during, and for six months 
following, acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  A 100 percent 
evaluation is also appropriate after this six-month period 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment is precluded.  Authentic myocardial insufficiency 
with arteriosclerosis may be substituted for occlusion in 
these evaluation criteria.  38 C.F.R. § 4.104, Code 7005 (as 
in effect prior to January 12, 1998).

The rating schedule compensates veterans for disability 
resulting from service-incurred disease or injury, that is, 
for the average impairment of earning capacity due to the 
functional impairment that a service-connected disability 
produces under the ordinary conditions of life.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  It is conceded that the 
veteran had arteriosclerotic heart disease during the period 
in question; however, the evidence does not show that the 
service-connected heart disorder was productive of functional 
impairment beyond that contemplated in the 30 percent 
evaluation then assigned under Code 7005. 

A July 1987 private hospital report notes that the veteran 
reported had been exercising every morning, and he had 
improved his endurance over the previous few months. The 
diagnosis on admission was to rule out myocardial infarction.  
The only confirmed finding was a pronounced point of maximal 
impulse at the midcostal line on the left at the fourth and 
fifth rib interspace.  On work-up, ECGs were unchanged and 
cardiac enzymes were normal.  A modified stress test revealed 
no changes of ischemia.  The discharge diagnoses included 
coronary artery disease with unstable angina.  A comparison 
of this report with the schedular criteria discloses no 
typical history of acute coronary occlusion or thrombosis.  
There was no history of substantiated repeated anginal 
attacks, and no finding that more than light manual labor was 
not feasible.  Thus, the criteria for a 60 percent rating 
were not met.  The records also do not show chronic residual 
findings of congestive heart failure or angina on moderate 
exertion (the stress test disclosed no changes of ischemia) 
and no finding that more than sedentary employment was 
precluded.  There was no finding of authentic myocardial 
insufficiency with arteriosclerosis.  Therefore, the criteria 
for a 100 percent rating were not met.

The veteran was hospitalized at a private facility the 
following month with neurovascular symptoms.  On admission, 
he gave a five-day history of diplopia, and a 48-hour history 
of progressive left-sided weakness.  Following a work-up, it 
was concluded that the veteran's left hemiparesis and 
diplopia were due to a brainstem cerebrovascular accident 
(CVA).  Regarding the heart, the diagnosis was "history of 
atypical chest pain," and probable CAD.  The Board notes 
that this report does not show findings or medical opinions 
indicating any potential entitlement to a higher schedular 
rating under Code 7005.  The hospitalization did serve to 
establish entitlement to service connection on a secondary 
basis for a brain stem CVA which was granted effective the 
date of the hospitalization and rated 100 percent disabling.  
The veteran can not be rated again at the 100 percent rate 
under Code 7005 for the same symptoms.  38 C.F.R. § 4.14 
(1999).  

The Board recognizes the lay statements submitted by the 
veteran's wife, sister-in-law and friends regarding symptoms 
experienced by the veteran in the 1980s, and his current 
physical condition.  Although the veteran's family and 
friends are competent to describe symptoms perceptible to a 
lay person, they are not competent to provide a medical 
diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that Dr. K. has opined that congestive heart 
failure was likely present "a number of years" before the 
formal diagnosis was made in October 1990.  However, this 
vague and general statement, with no reference to specific 
findings, does not reflect that an increase in disability 
ratable under Code 7005 was factually ascertainable within 
the one year prior to April 1988.  

A careful review of the evidence shows that the increase in 
disability of the service-connected heart disability such as 
to warrant the 100 percent evaluation was not factually 
ascertainable within one year prior to April 1988.  
Therefore, it follows that the claim for an effective date 
earlier than April 25, 1988, for the assignment of a 100 
percent evaluation for service-connected arteriosclerotic 
heart disease must be denied.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Codes 7005 (effective prior to January 12, 1998).


ORDER

An effective date earlier than April 25, 1988, for the 
assignment of a 100 percent schedular evaluation for service-
connected arteriosclerotic heart disease is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

